Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

      Allowable Subject Matter
3.	Claims 10-45 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or suggests a cartridge detachably mountable to an apparatus main assembly of an image forming apparatus that including an engaging portion provided on the apparatus main assembly, the engaging portion being rotatable about a rotational axis thereof by power from a driving source, said cartridge comprising a coupling for being rotated about a rotational axis thereof by engagement with the engaging portion, the coupling including a projection that projects from a part of the coupling, with the projection of the coupling being engageable with the engaging portion , and the coupling being movable in a direction of the rotational axis of the coupling; wherein the coupling including a surface inclined relative to the rotational axis direction of the coupling.

      Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-   Kuruma et al. [9,594,341] disclose an image forming apparatus.
	-   Morioka et al. [8,270,876] disclose an image forming apparatus.

        Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        02/13/21